NO. 12-08-00382-CR
                                       NO. 12-08-00383-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DAVID LANCELOT JENKINS, JR.,                               §    APPEAL FROM THE 402ND
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    WOOD COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a pro se motion to dismiss these appeals. No decision having been
delivered by this court, the motion is granted, and the appeals are dismissed in accordance with
Texas Rule of Appellate Procedure 42.2.
Opinion delivered May 29, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)